Citation Nr: 1507055	
Decision Date: 02/18/15    Archive Date: 02/26/15

DOCKET NO.  12-25 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic stress disorder (PTSD), currently evaluated at 50 percent disabling.

2.  Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ethan F. Maron, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1966 through March 1968. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  This rating decision increased the Veteran's evaluation for PTSD from 30 percent to 50 percent, effective February 26, 2010, the date that the Veteran's claim for entitlement to an increased rating was received. 

The Board notes that service connection for post-traumatic stress disorder, with an initial evaluation of 30 percent, was granted in an April 2008 decision of the St. Louis RO.  This decision also granted service connection for tinnitus, with an initial evaluation of 10 percent, and hearing loss, with an initial evaluation of 0 percent.  These evaluations were effective October 18, 2007; the April 2008 decision also denied service connection for pre-cancerous skin disease.

In October 2008, the Veteran's representative submitted a VA Form 9 (Appeal to the Board of Veterans' Appeals) to the RO.  No previous notice of disagreement (NOD) had been submitted, and the RO had not produced a statement of the case (SOC).  Nonetheless, the box indicating that the Veteran wished to appeal all the issues listed in the SOC was checked, as was the box indicating that the Veteran did not want a hearing.  The Veteran had also written that he was challenging his PTSD evaluation of 30 percent, that he wanted another examination for his bilateral hearing loss, and that his pre-cancerous skin condition was related to Agent Orange exposure.  The Veteran's representative attached a memorandum indicating that a substantive appeal was being submitted in order to perfect an appeal, that the Veteran continued to disagree with the determination in the SOC, and that the SOC had not properly applied the pertinent regulatory provisions to the case.  The memorandum indicated that, in particular, the Veteran sought higher evaluations for hearing loss and PTSD, and disagreed with the denial of service connection for "cancer."

The RO construed the VA Form 9 and attached memorandum as an NOD, and produced an SOC in March 2009.  No substantive appeal to the Board followed within 60 days of the date of the SOC.  However, the plain text of the October 2008 VA Form 9, and attached memorandum, indicated an intention to perfect an appeal to the Board.  The Board has carefully considered whether the Veteran perfected this earlier appeal.

Generally, a claimant files a substantive appeal to the Board after VA issues an SOC. 38 U.S.C.A. §§ 7105(a), (d)(1), (d)(3) (West 2014).  This rule is not absolute; if a Veteran produces a timely statement containing the information required for a substantive appeal under 38 C.F.R. § 20.202, and the Veteran receives no notice that his statement has not been accepted as a substantive appeal, then it may constitute a valid substantive appeal.  See Archbold v. Brown, 9 Vet.App. 124 (1996).  However, when the content of a VA Form 9 and accompanying arguments are consistent with the description of an NOD contained in  38 C.F.R. § 20.201, no SOC has yet been issued, and the RO has explicitly informed the Veteran that it construes the filing as an NOD, the filing constitutes only an NOD.  Gibson v. Peake, 22 Vet. App. 11 (2007).

As in Gibson, the VA Form 9 and accompanying memorandum filed in October 2008 expressed dissatisfaction with the RO's decision of April 2008 and a desire to contest the result; this filing was therefore consistent with the regulatory description of an NOD.  See 38 C.F.R. § 20.201.  Although the memorandum referred to an SOC, none had yet been issued.  Most importantly, the Veteran was promptly informed that the October 2008 filing had been construed as an NOD.  In correspondence of November 2008, the RO informed the Veteran that the "written disagreement with the [...] decision of April 28, 2008" had been received, that the Veteran could choose between the traditional and Decision Review Officer processes, and that an SOC would be produced in either event.  Thereafter, the Veteran would have to file a substantive appeal if he wished to perfect his appeal to the Board.  Similar notice, along with an enclosed VA Form 9, accompanied the March 2009 SOC.  The Board concludes that the RO explicitly communicated that it had treated the Veteran's October 2008 filing as an NOD.  Accordingly, the requirements identified in Gibson have been met, and the Veteran's October 2008 filing did not perfect an appeal to the Board.  The matters decided in the April 2008 RO decision are not presently before the Board.

The Board has also carefully considered whether a claim for TDIU is presently on appeal.  The Federal Circuit has held that where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied, and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F. 3d 1378 (Fed. Cir. 2001).  Moreover, entitlement to TDIU is an argument for the highest appropriate rating, not a separate claim for benefits; therefore, it can be raised on appeal even if it was not raised in the initial claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The Board notes that the Veteran's July 2011 Notice of Disagreement included the statement, "The facts are that I am not employable.  On this fact I am requesting 100% permanent disability based on PTSD."  In a September 2012 memorandum, the Veteran's representative stated that he had spoken with the Veteran, and the Veteran did not want "the issue of unemployability" on appeal.  However, the representative's brief of October 2014 asserted that the Veteran "has been employed in at least 100 jobs where he either quit or was fired."  Although the Veteran indicated a desire to withdraw arguments for entitlement to TDIU in September 2012, the Board construes the October 2014 brief to contain a new assertion that the Veteran is unemployable due to his service-connected PTSD.  Therefore, the issue of entitlement to TDIU has again been raised on appeal, and is presently before the Board.

In October 2014, the Veteran's representative submitted a waiver of the Veteran's right to have additional evidence initially considered by the RO. Accordingly, the Board may consider new evidence in the first instance.  See 38 C.F.R. § 20.1304 (2014). 

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's psychiatric symptoms primarily include flattened affect;  difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. Collectively, these symptoms cause occupational impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for a rating evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between a Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

Upon receipt of the Veteran's claim, VA issued VCAA notice to him in the form of a March 2010 letter, which informed him of the evidence generally needed to support the claim on appeal. This notice included information regarding the assignment of an increased evaluation and effective date; what actions he needed to undertake; and how VA would assist him in developing his claim. The initial VCAA notice letter was also issued to the Veteran prior to the rating decision from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board further finds that VA has complied with its statutory duty to assist the Veteran by aiding him in obtaining evidence.  VA must make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  The Veteran's service treatment records and pertinent VA medical records have been obtained. 

Moreover, the Veteran was afforded VA medical examinations for PTSD in March 2010 and July 2012.  The examiner in July 2012 did not have access to the claims file, and so an addendum opinion was obtained from this examiner after he reviewed the claims file in August 2012.  

The VA examination reports were based upon an examination of the Veteran, review of the claims file, the Veteran's history, and the lay evidence presented.  The reports laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  

In a November 2014 brief, the Veteran's representative stated that the Veteran had last been afforded a VA examination in March 2010.  The representative noted that a November 2012 opinion submitted by a private psychiatrist, Dr. L., indicated that the Veteran's PTSD was much more severe than found in the March 2010 VA examination.  For this reason, the representative requested that the Veteran be given a new VA examination.

However, the Veteran's most recent VA PTSD examination was provided in July 2012, not March 2010, and the examiner reviewed the claims file in August 2012.  The Veteran's representative asserts that the Veteran's condition worsened after March 2010, but has not asserted that the Veteran's condition worsened after July or August 2012.

The passage of time alone does not warrant a new examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Rather, "VA regulations specifically require the performance of a new medical examination ... [when] 'evidence indicated there has been a material change in a disability or that the current rating may be incorrect.' "  Caffrey v. Brown, 6 Vet.App. 377, 381 (1994) (quoting 38 C.F.R. § 3.327(a)).  As already discussed, the representative's brief of November 2014 does not constitute evidence the Veteran's condition materially changed after July or August 2012, because it does not assert such a change.

Nor does the opinion of Dr. L. suggest a material change in the severity of the Veteran's PTSD after July or August 2012.  Dr. L.'s opinion makes no reference to any evidence of record, save the bare assertion that he conducted a "review of appeals."  Moreover, Dr. L. found PTSD symptoms that were either not supported by the record, or were flatly contradicted by the evidence of record, as discussed further in this decision.  

For the aforementioned reasons, the Board finds that VA examinations of record are adequate.

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed. There remains no issue as to the substantial completeness of the claims. 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a). For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.

II.  Legal and factual background

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2014). 

The Veteran's service-connected PTSD is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The Veteran's service-connected PTSD is currently assigned an evaluation of 50 percent.  The criteria for an evaluation of 50 percent are:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

The General Rating Formula for Mental Disorders provides for only two ratings in excess of 50 percent.  The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411. 
 
The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

Evaluation under § 4.130 is symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The Federal Circuit explained that the frequency, severity and duration of the symptoms also play an important role in determining the rating.  Id. at 117.  Significantly, however, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms listed in the rating criteria or symptoms of similar severity, frequency, and duration, that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned. Id. at 443; see also Vazquez-Claudio, 713 F.3d at 117 . 

Additionally, within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., avoids friends, neglects family, and is unable to work).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 reflects generally mild symptoms.  DSM-IV at 46-47.

The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard, 9 Vet. App. at 267; Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue.  The GAF score must be considered in light of the actual social symptoms and occupational impairment caused by a veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2014).

The Board has reviewed all the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim to an increased rating for PTSD.

At the outset, the Board notes that, in addition to his PTSD, VA treatment records show the Veteran carries diagnoses of major depressive disorder and anxiety.  (A VA mental health evaluation of August 2010 diagnosed the Veteran with PTSD and major depressive disorder; the Veteran was diagnosed with anxiety in December 2011).  Where it is not possible to distinguish the effects of nonservice-connected conditions from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181 (1998).  As there is no indication here that it is possible to distinguish the symptoms from the Veteran's various psychiatric disorders, the Board has considered all of his psychiatric symptoms in evaluating his service-connected PTSD. 

The evidence for consideration in this case includes VA treatment records, VA examination reports, private medical records, and lay statements.  This appeal stems from a claim to entitlement to an increased rating for the Veteran's service-connected PTSD.  In order to evaluate the  Veteran's current level of disability and any changes in his service-connected PTSD, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Veteran was referred for a geropsychiatry consultation in April 2009, with his spouse in attendance.  The Veteran complained of paranoia, depression, violent dreams, and decreased sleep.  The Veteran also reported that he had experienced thoughts of killing his wife with a knife, but would not act on these impulses.  The Veteran reported sadness, a lack of motivation, and that he tired easily.  The evaluating psychiatrist noted that the Veteran was experiencing paranoid delusions, insofar as he believed that people were watching and talking about him.  The Veteran noted that these symptoms had worsened recently, but that he had believed people were watching and talking about him for all of his life.  Insight, judgment, concentration, and memory were good, and suicidal/aggressive ideation was absent.  The Veteran was diagnosed with major depression with psychotic features, as well as paranoid personality traits.  GAF was assessed at 45.

In his February 2010 claim for an increased rating, the Veteran noted that his symptoms had driven him to change jobs repeatedly, and to move over 43 times between 1975 and 2007.  The Veteran noted that his PTSD symptoms had been described as "moderate to severe" in VA treatment records.

The Veteran's spouse submitted a lengthy statement in February 2010, asserting that the Veteran's PTSD had rendered him unemployable.  In her opinion as a psychiatric nurse, the Veteran had severe PTSD.  The Veteran's spouse stated that the Veteran is extremely indecisive, has quit or been fired from 36 jobs, is afraid to leave his home for fear of enemies plotting against him, and is forgetful.  She further asserted that the Veteran was unable to usefully assist in the operation of the Bed and Breakfast they jointly owned, and would experience panic attacks when attempting tasks, or would fail to complete them.

A February 2010 statement from the Veteran's stepdaughter indicated that the Veteran experiences memory problems, and frequently forgets tasks while he is working, or misplaces tools.  The Veteran's stepdaughter also reported that he could not watch television, news, or movies with violence.

A March 2010 statement from the Veteran's sister indicates that, following his return from the Vietnam War, the Veteran grew estranged from his family.

At a March 2010 VA PTSD examination, the Veteran reported that he was experiencing problems with memory loss, and stated that he was having difficulty in remembering plans with his wife and daughter.  The Veteran also reported difficulty in reaching agreed decisions with other people.  Sleep disturbances were reported, including troubling dreams, but the Veteran indicated that he only dreamed about military service roughly once every six months.  On waking, the Veteran would sometimes have difficulty distinguishing the events of dreams from those in real life.  The Veteran indicated that he thought about his military service on a daily basis.  

With regard to his daily and routine activities, the Veteran indicated that he would try to do projects around the house, but would frequently get off track; the Veteran also reported helping with chores, yard work, shopping, and meal preparation.  The Veteran and his spouse went camping several times a year, and the Veteran indicated that he planned to obtain hunting and fishing licenses.  The Veteran also noted that he and his wife periodically invited friends to their home for Bible study.  

At his March 2010 VA examination, the Veteran had no suicidal or homicidal ideation, no delusions or hallucinations were present, and the Veteran was fully oriented.  The Veteran's appearance was unremarkable on examination, his affect was neutral, and the Veteran obtained a score of 29 out of 30 on a Folstein mini mental status examination, with the examiner noting that a score of 23 or less would suggest the need for further mental status assessment.  Immediate recall was intact, but the Veteran could remember only two of three words on a delayed recall exercise.  The Veteran's Global Assessment of Functioning (GAF) was placed at 55.  The Veteran was diagnosed with PTSD and depressive disorder NOS, with recollections of war zone events noted under Axis IV.  The examiner indicated that the claims file had been reviewed.

In June 2010, the Veteran was seen for a physical examination.  At this time, he denied suicidal or homicidal ideation.

The Veteran was next seen for a mental health evaluation by a VA social worker in August 2010.  The Veteran reported that he wished to rejoin a PTSD therapy group for Vietnam veterans, and reported that he had major problems with inability to stick to a plan, concentration issues, and irritability.  On examination, the psychiatrist noted that the Veteran was fully oriented, appearance was neat and clean, and the Veteran denied suicidal or violent ideation.  Depressive symptoms were present, and the Veteran reported that his sleep was good unless negative thoughts kept him awake.  The Veteran reported that his memory was "slipping," but long-term memory was intact.  Delusions and obsessions were denied, as was paranoia.  However, the examining psychiatrist noted that the Veteran had referred to moving his home "just to get out of there", and the Veteran had made multiple statements to a previous provider indicating some level of paranoia.  The Veteran reported at least weekly intrusive recollections of Vietnam-era memories.  The Veteran indicated that he and his wife had operated a bed and breakfast in their home for fifteen years, but had quit this in January 2010.  The social worker diagnosed PTSD and major depressive disorder, and found a GAF of 51.  The Veteran was referred to a VA psychologist for placement in a group therapy program.

The Veteran's September 2010 evaluation for therapy placement was noteworthy, insofar as the evaluating psychologist found only symptoms of mild depression, and concluded that placement in a PTSD support group would be inappropriate.  Instead, the Veteran was referred to a Recovery Group.  The evaluating psychologist emphasized that, while the Veteran reported that he had found PTSD groups helpful, he did not identify specific symptoms of PTSD; moreover, he was unable to identify a specific trauma.  Contrary to previous reports, the Veteran denied combat experience in Vietnam.  The Veteran reported that he experiences nightmares, and is "unpredictable and explosive," but was unable to give an example of explosive behavior.  The Veteran denied a history of violent behavior.  A Beck Depression Inventory found only mild depression symptoms.

The Veteran has submitted a written response to the September 2010 evaluation, as well as the geropsychiatry evaluation of April 2009.  In June 2011, the Veteran wrote that his VA treatment records incorrectly stated he had reported lifelong paranoid or suspicious feelings.  This is apparently in reference to the April 2009 evaluation.  Per the Veteran, he reported only that he had been self-conscious about his red hair as a child, and this did not reflect lifelong paranoia.  With regard to the September 2010 evaluation, the Veteran denied that he had indicated he did not experience combat in Vietnam.  He also indicated that his reference to "explosive" behavior referred merely to nonviolent expressions of anger, such as ranting or waving his fists.  Overall, the Veteran asserted that the September 2010 evaluating psychologist did not conduct a thorough or accurate evaluation of his symptoms.
The Veteran's treating social worker administered another Beck Depression Inventory in April 2011.  On this occasion, the Veteran's overall score reflected "severe" depression, with severe symptoms consisting of loss of pleasure, agitation, loss of interest, and indecisiveness.  A contemporaneous mental health team conference note assessed the Veteran's GAF at 54.  The Veteran's diagnoses included PTSD "by history, per medical records and patient's self-report" and major depressive disorder.

In July 2011, the Veteran's private chiropractor, Dr. B., submitted a letter indicating that she had treated the Veteran since 2002.  She indicated that the Veteran's PTSD symptoms included loss of sleep, bad dreams, lack of concentration, flashbacks, depression, lack of interest and hope for the future, panic attacks, avoidance of reminders of military experience (such as movies, news or discussions), a sense of always being "on guard," being easily startled, isolation, and inability to make decisions.  Dr. B. indicated that the Veteran had not held regular employment while being treated with her office, was unable to do home maintenance due to lack of concentration, and experienced panic attacks.

The Veteran submitted a lengthy statement with his July 2011 notice of disagreement.  Therein, he described harsh treatment during basic training, demeaning duty while in military service, and exposure to combat.  The Veteran also stated that he had been required to guard the body of a friend who had died in combat.  After returning from Vietnam, he was not employed consistently.  The Veteran stated that he had first experienced a panic attack in 1989, had another in 2000, and a third the previous fall.  The Veteran indicated he had gone to the emergency room for his panic attack in the fall of 2010, but had not gone to the emergency room for two subsequent panic attacks.  The Bed and Breakfast the Veteran operated with his wife was closed, in part, at his urging, because his PTSD symptoms made it difficult for him to handle his responsibilities with the business.  These symptoms included indecisiveness, avoidance, hopelessness, memory issues, impaired concentration, impaired sleep, a sense of being constantly on guard, hyper-arousal, and problems with trust.  The Veteran's spouse submitted a statement endorsing the same symptoms; significantly, however, she noted that the Bed and Breakfast had been closed in large part because her own health problems left her unable to operate the business. 

The Veteran was afforded individual therapy sessions with a VA social worker, once every three weeks, from May through August of 2011, under a diagnosis of depressive disorder NOS and anxiety disorder NOS.  The focus of the therapy sessions was on reducing anxiety and stress symptoms relating to over-work; the Veteran reported that he was working most days until 9:00 PM.  A Beck Depression Inventory of August 2011 found overall moderate depression symptoms, with crying as the sole "severe" symptom.  

At the end of August 2011, the Veteran began treatment with a different VA social worker, who diagnosed the Veteran with major depressive disorder and PTSD.  The Veteran reported that he tended to avoid social situations due to fear of confrontation, and that he experienced "conflictual feelings" regarding the fact that he had been required to duck and hide under fire in Vietnam.  The treating social worker recommended enrollment in a PTSD therapy group.  Energy, concentration, appetite, and psychomotor findings were within normal limits. 

The Veteran resumed group therapy sessions for PTSD in September 2011, and also continued individual counseling.  GAF was assessed at 60 in a September 2011 mental health team conference note.  In group and individual sessions through August 2012, the Veteran was noted to be attentive, motivated, and have a good mood.  In group sessions, the Veteran engaged with other veterans.  Minimal to low-moderate or moderate progress was reported in treatment sessions.  A December 2011 individual therapy record noted that the Veteran's interest, energy, concentration, appetite, and psychomotor findings were within normal limits.

The Veteran's most recent VA PTSD exam was administered in July 2012.  On mental status examination, the Veteran was noted to be clean and neatly groomed, with fair eye contact.  Posture was somewhat slouched.  Speech was clear and discernable, and the Veteran was cooperative and agreeable during the evaluation.  Organization of thought was logical and coherent, though the examiner noted that the Veteran seemed preoccupied with his health.  A Folstein Mini Mental Status Examination was administered, and the Veteran obtained a score of 29 out of 30.  The Veteran was fully oriented, had no difficulty on immediate or delayed recall tasks, and had no difficulty with attention or calculation testing.  No abnormal mental trends, homicidal ideation, or suicidal ideation were present.  Administration of the Post Traumatic Stress Disorder Checklist (Military Edition) found a score of 62, and the examiner noted that a score in excess of 50 would ordinarily indicate PTSD.

At his July 2012 VA examination, the Veteran reported that he and his wife lived in an RV, and had recently returned from a trip to visit their daughter in Texas.  The Veteran stated that he prepares breakfast in the morning, reads the Bible, and then works on his truck or RV, including housekeeping duties.  The Veteran noted that his stepdaughter currently owned the Bed and Breakfast that he had owned with his wife, and that he sometimes helped his stepdaughter with work there.  The Veteran had recently gone fishing, and stated that he watched the History Channel.  The Veteran was a member of DAV, and did not attend meetings, but had gone to the Christmas party.  The Veteran further indicated that he and his wife were friends with another couple, whom they met every other weekend for a Bible study.  The Veteran did his own shopping and meal preparation, tried to exercise 45 minutes to an hour every day, and did "brain exercises" on his computer.

With regard to the criteria involved in establishing a PTSD diagnosis (rather than those employed in rating an established diagnosis), the July 2012 VA examiner found that the Veteran's traumatic event was persistently re-experienced through recurrent and distressing recollections, dreams, acting or feeling as if the event were reoccurring (including a sense of reliving the experience, illusions, hallucinations, and dissociative flashback episodes, including those that occur on awakening or intoxication), and physiological reactivity on exposure to internal or external cues that symbolized or resembled an aspect of the traumatic event, but did not experience intense psychological distress on exposure to these cues.  The Veteran made efforts to avoid thoughts, feelings, conversations, activities, places, or people that were associated with the trauma, or aroused recollections of it.  The Veteran was unable to recall an important aspect of the trauma, experienced a restricted range of affection, and had a sense of a foreshortened future.  The Veteran further reported difficulty falling or staying asleep, difficulty concentrating, hypervigilance, and an exaggerated startled response.  Markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, and irritability or outbursts of anger were not noted. 

The July 2012 VA examiner found that the symptoms described above did not cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  Rather, the Veteran's symptoms would cause occasional decreases in work efficiency, with intermittent periods of inability to perform occupational tasks, but generally satisfactory functioning.  The only PTSD symptoms found for rating purposes were depressed mood, anxiety, chronic sleep impairment, and disturbances of motivation and mood.  GAF was assessed at 60.  The Board observes that the first three symptoms for rating purposes found by the examiner are contemplated within the criteria for an evaluation of 30 percent; only "disturbances of motivation and mood" are listed among those symptoms consistent with (though not necessary for) an evaluation of 50 percent.  See 38 C.F.R. § 4.130, Diagnostic Code 9411. 

The Board observes that the July 2012 VA examiner did not check boxes indicating the presence of most PTSD symptoms listed for rating purposes in the PTSD Disability Benefits Questionnaire (DBQ).  The examiner did not find suspiciousness, panic attacks, near-continuous panic or depression (affecting the ability to function independently, appropriately, and effectively), mild memory loss (such as forgetting names, directions, or recent events), impairment of short and long-term memory (i.e., retention of only highly learned material, forgetting to complete tasks), or memory loss for names of close relatives, own occupation or own name.  The examiner did not check boxes indicating the presence of a flattened affect, circumstantial, circumlocutory, or stereotypical speech, or speech that was intermittently illogical, obscure, or irrelevant.  The examiner did not find that the Veteran experiences difficulty in understanding complex commands, impaired judgment, impaired abstract thinking, or gross impairment in thought processes or communication.  Difficulty in establishing and maintaining effective work and social relationships or adapting to stressful circumstances, including work or a work-like setting, was not noted.  The Veteran was not unable to establish and maintain effective relationships.  Suicidal ideation, a persistent danger of hurting himself or others, obsessional rituals interfering with routine activities, and impaired impulse control (such as unprovoked irritability with periods of violence) were not found.  Spatial disorientation, disorientation to time or place, persistent delusions or hallucinations, grossly inappropriate behavior, and neglect of personal appearance and hygiene were not found.  Finally, the examiner did not indicate that the Veteran experiences an intermittent inability to perform activities of daily living.  The nature of the check-box DBQ form is such that, if these symptoms had been present, the Board would expect them to have been recorded.  See AZ v. Shinseki, 731 F.3d 1303, 1311 (Fed. Cir. 2013) (noting that the silence of a record pertaining to a material fact may be considered when this fact would ordinarily be recorded).

The July 2012 VA examiner did not review the claims file in July 2012, but the RO provided the claims file to the examiner in August 2012.  In an August 2012 addendum opinion, the examiner indicated that he had reviewed the claims file, and that his findings remained unchanged.

A mental health team treatment note of August 2012 indicated that the Veteran had made minimal progress in therapy to date, and that the goals of ongoing treatment would be for the Veteran to report adequate management of PTSD symptoms, report freedom from vegetative symptoms of depression for at least two months, and report and present with a stable mood for at least three months.  GAF was assessed at 58.  The Veteran reported that he was having trouble with concentration and energy, but was driving his wife around to help her.  

A Disability Benefits Questionnaire (DBQ) was completed by a private psychiatrist, Dr. L., in November 2012.  With regard to the diagnostic criteria for PTSD, Dr. L. found that the Veteran's traumatic event was persistently re-experienced through recurrent and distressing recollections, dreams, acting or feeling as if the event were reoccurring (including a sense of reliving the experience, illusions, hallucinations, and dissociative flashback episodes, including those that occur on awakening or intoxication), and psychological distress  and physiological reactivity on exposure to internal or external cues that symbolized or resembled an aspect of the traumatic event.  The Veteran made efforts to avoid thoughts, feelings, conversations, activities, places, or people that were associated with the trauma, or aroused recollections of it.  The Veteran was unable to recall an important aspect of the trauma, experienced a restricted range of affection, and had a sense of a foreshortened future.  The Veteran further reported difficulty falling or staying asleep, difficulty concentrating, hypervigilance, and an exaggerated startled response.  The Veteran also experienced markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, and irritability or outbursts of anger.

Dr. L. indicated that these symptoms would cause clinically significant distress or impairment.  In particular, the Veteran's service-connected PTSD resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, and thinking and/or mood.

Dr. L. found that the Veteran experiences PTSD symptoms listed in the criteria for evaluations of 30 percent and 50 percent.  In his DBQ, he checked boxes indicating that the Veteran experiences depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, impairment of short and long-term memory, a flattened affect, difficulty in understanding complex commands, impaired judgment and abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  
Dr. L. further found that the Veteran experiences symptoms associated with an evaluation of 70 percent for PTSD, including inability to establish and maintain effective relationships, suicidal ideation, obsessional rituals which interfere with daily routines, impaired impulse control (such as unprovoked irritability with periods of violence), and difficulty in adapting to stressful circumstances (including work or a work-like setting).  The Veteran also experienced symptoms associated with an evaluation of 100 percent, including memory loss for the names of close relatives, the Veteran's own occupation, or his own name, persistent delusions or hallucinations (described by Dr. L. as flashbacks),  and intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene).  Dr. L. ascribed a GAF of 35 to the Veteran, and noted that his job prospects were poor.

Dr. L. did not check boxes indicating that he had found near-continuous panic or depression, intermittently illogical, irrelevant, or obscure speech, a gross impairment in thought processes or communication, spatial disorientation, disorientation to time or place, grossly inappropriate behavior, a persistent danger of hurting self or others, or neglect of personal appearance and hygiene.

Significantly, Dr. L. did not report any results of a mental status examination.  He did not indicate that he had performed any standardized evaluations or tasks designed to assess speech, memory, orientation, attention, or any other pertinent characteristics of the Veteran.  Unlike the report of the July 2012 VA examination, no details of the Veteran's speech, behavior, affect, appearance, orientation, or memory were recorded in Dr. L.'s DBQ, beyond those listed in check-boxes.  Further, Dr. L. did not record any remarks on the Veteran's recent travel, hobbies, continued involvement in the operation of his former Bed and Breakfast, or ongoing friendship with another couple.

III. Analysis

"It is the responsibility of the BVA . . . to assess the credibility and weight to be given to evidence."  Hayes v. Brown, 5 Vet. App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The Veteran, his sister, his spouse, and his stepdaughter have all submitted statements regarding the severity of his PTSD symptoms.  The symptoms have consisted of indecisiveness, avoidance, hopelessness, impaired memory, impaired concentration, impaired sleep, a sense of being constantly on guard, hyper-arousal, and problems with trust.  The Veteran's spouse and stepdaughter have also reported that the Veteran expresses suspicions that have no rational basis, such as the belief that his neighbors are watching or talking about him.  The Veteran and his family members are competent to report these symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required).  Moreover, the Board finds these lay statements to be credible, as they are uncontroverted by the other evidence of record.

The lay statements of the Veteran, his spouse, and his stepdaughter have also indicated that his PTSD symptoms have prevented him from maintaining steady, gainful employment since his return from Vietnam.  In particular, the Veteran's frequent decisions to quit jobs, his history of being fired from employment, and his frequent moves, have been attributed to PTSD symptomatology.  However, the Veteran's frequent moves and job changes apparently pre-date the period on appeal.  At his September 2010 psychological evaluation, the Veteran reported that he had lived in the same place for twenty years.  In her July 2011 statement, the Veteran's spouse reported that she had operated her Bed and Breakfast with her husband for fifteen years, and the business had been highly successful.  The Veteran's spouse reported that the Veteran had been uncomfortable helping to run the business, and had difficulty with basic tasks; however, the Bed and Breakfast was closed primarily because the spouse's health problems left her unable to work.

Although the historical severity of the Veteran's symptoms must be reviewed by the Board, the present level of disability is of utmost concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  By the Veteran's own account, and that of his spouse, the Veteran has not experienced repeated job loss, nor a compulsion to move his home, during the period on appeal.  

The Veteran and his spouse have indicated that, when working at the Bed and Breakfast, he would forget to complete tasks, fail to understand instructions from his spouse, had tremendous difficulty in interacting with customers, and had impaired judgment, with an inability to make decisions particularly noted.  However, the Board notes that reduced reliability and productivity due to memory impairment, impaired judgment, and difficulty in establishing and maintaining effective work relationships, are all contemplated in the Veteran's current disability rating of 50 percent.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).  

The Veteran would be entitled to an evaluation of 70 percent under the General Rating Formula if he had experienced occupational and social impairment with deficiencies in most areas, due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or inability to establish and maintain effective relationships.  The evidence of record does not reflect that the Veteran has experienced symptoms consistent with an evaluation of 70 percent during the period at issue.  

The Veteran has not reported suicidal ideation during treatment, or on VA examination, during the period on appeal.  Dr. L.'s November 2012 DBQ found that the Veteran experiences suicidal ideation; however, no other treating or examining source found suicidal ideation during the period on appeal, and suicidal ideation was denied in treatment sessions of April 2009 and August 2010, as well as at a June 2010 physical examination.  The VA PTSD examinations of March 2010 and July 2012 did not find suicidal ideation.  The Board notes that, while the VA PTSD examiners of March 2010 and July 2012 recorded the findings of a detailed clinical interview with the Veteran, Dr. L. did not; therefore, the basis of his finding that the Veteran experiences suicidal ideation, or has experienced suicidal ideation during the period at issue, is unclear.  The evidence does not show that the Veteran has experienced suicidal ideation during the period on appeal, nor that any treating or examining source has indicated his risk of suicide is such as to require inpatient treatment.  

Obsessive symptoms were not found on the mental status examination of April 2009, nor in subsequent treatment or VA examination records.  The record does not support a finding that the Veteran has experienced obsessional rituals which interfere with routine activities during the period on appeal.  Dr. L.'s November 2012 DBQ found that the Veteran experiences obsessional rituals which interfere with routine activities; however, the Veteran denied obsessive symptoms at his August 2010 evaluation, and the VA examiner in July 2012 did not find that the Veteran experiences obsessional rituals which interfere with routine activities.  As with Dr. L.'s findings regarding suicidal ideation, the basis of his finding regarding obsessional symptoms is unclear.

No medical or lay source has indicated that the Veteran's speech is illogical, obscure, or irrelevant.  The Board notes that even Dr. L., whose opinion is the most favorable to the Veteran by a considerable margin, did not find the Veteran's speech to be illogical, obscure, or irrelevant.

Nor did any medical or lay source, including Dr. L., indicate that the Veteran experiences near-continuous panic or depression affecting the ability to function independently.

With regard to impaired impulse control, the Veteran has reported in his lay statements that he becomes angry.  However, the Veteran has also indicated that he is overly eager to avoid conflict, and he has denied any periods of violence.  Dr. L. found that the Veteran does experience impaired impulse control, such as unprovoked irritability with periods of violence.  However, this symptom has not been reported to any medical source (with the possible exception of Dr. L.) during the period on appeal.  The Board notes that even in April 2009, when the Veteran reported fears of hurting his spouse, he did not indicate that he experiences unprovoked irritability with periods of violence.  The Board concludes that, to the extent that Veteran's impulse control is impaired by PTSD symptoms, he does not experience the degree of impairment contemplated in an evaluation of 70 percent.

The Veteran has not been disoriented on examination, and no medical source - including Dr. L. - has indicated that he experiences disorientation during the period on appeal.  No treating or examining source ha reported that the Veteran neglects his personal appearance and hygiene.  No lay source has indicated that the Veteran neglects his personal appearance and hygiene.  

Although the Veteran has reported difficulty in working or performing work-like tasks, he has also reported that he helped to operate a Bed and Breakfast for fifteen years, and continues to assist his stepdaughter there.

Although the Veteran and his spouse have reported that he experiences difficulty in forming effective work and social relationships, the evidence of record clearly shows that the Veteran does not have an "inability to establish and maintain" such relationships.  The Veteran maintains relationships with his wife and stepdaughter, and socializes with another couple on a biweekly basis.  Dr. L.'s November 2012 finding to the contrary is simply not supported by the Veteran's own self-reported activities.  Moreover, the July 2012 VA examiner did not find that the Veteran's symptoms included difficulty in establishing work and social relationships, let alone an inability to establish or maintain such relationships, and clearly based these findings upon a detailed clinical interview relating the Veteran's degree of social interaction.  The Board is cognizant that, insofar as the Veteran's work activity is limited to helping his stepdaughter run a Bed and Breakfast on an ad hoc basis, the full extent of his impairment regarding work relationships may not have been apparent at the July 2012 clinical interview.  However, the Veteran's longstanding marriage, reports of social interaction at both his March 2010 and July 2012 VA examinations, ongoing relationship with his stepdaughter, and reported visit to his daughter in 2012 all weigh heavily against a finding the Veteran cannot establish or maintain work or social relationships, or that his impairment approximates this level.

The Board notes, further that the Veteran's GAF scores do not reflect occupational and social impairment with deficiencies in most areas, let alone total occupational and social impairment.  Rather, the lowest GAF score noted during the entire appeal period was 51, found in an August 2010 treatment session, which is indicative of only moderate symptoms.  See DSM-IV. The sole exception, Dr. L.'s November 2012 DBQ, is given little weight for reasons explained herein. 

Furthermore, the Veteran's symptoms, including sleep difficulty, nightmares, anxiety, depression, memory impairment, impaired judgment, and flashbacks/recollection, have not been so frequent and disabling as to result in the occupational and social impairment, with deficiencies in most areas, contemplated in an evaluation of 70 percent.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002) (finding that symptoms contained in rating schedule criteria are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.").  Rather, as explained above, he has never been found to impaired judgment, or thinking, despite his avoidance and tendency to isolate, he has stayed married and continues relationships with some people, and while there are deficiencies in working, as noted above he was able to help out intermittently at the family run bed-and breakfast.  The totality of the evidence reflects that the Veteran retains a level of functioning greater than that contemplated by the 70 percent criteria.  The Veteran reported in September 2010 that he enjoys working with mechanical things, and performs carpentry projects around his property, albeit with some difficulty in self-motivation.  In July 2011, the Veteran agreed with his treating social worker that he needed to focus on curbing his workaholic tendencies.  At his July 2012 VA examination, the Veteran reported an active lifestyle, which included travel, Bible study with friends, fishing, vehicle maintenance, household chores, exercise, meal preparation, and occasional work at his former Bed and Breakfast, now owned by his stepdaughter.

The Board further finds it very significant that the Veteran does not take medication for his condition.  See March 2010 VA examination noting he discontinued medication as he did not like the side effects and also did not like taking medication; July 2012 VA examination explaining that the Veteran tried Abilify but had a bad response and at present was not taking any medication; November 2012 private DBQ noting treatment of VA groups and medical evaluations but not reporting any medication.  VA treatment records confirm the Veteran started ability in April 2009 and Effexor in April 2009.  Per the March 2010 VA examination he had discontinued the medication at some point prior to the examination and in August 2010 the record reflects that the Veteran declined the offer for medication management.  In Jones v. Shinseki, 26 Vet.App. 56, 63 (2012), the Court held that the Board may not deny entitlement to a higher evaluation on the basis of relief provided by medication when the effects of medication are not specifically contemplated by the rating schedule.  However, DC 9411 expressly authorizes VA to take into account the ameliorative effects of medication when evaluating PTSD.  38 C.F.R. § 4.130, DC 9411 (providing a noncompensable PTSD evaluation when, inter alia, "symptoms are not severe enough ... to require continuous medication" and a 10% PTSD evaluation when, inter alia, "symptoms [are] controlled by continuous medication").  In this case, at best the Veteran was on medication for roughly 1 year during the period on appeal.  The fact that he does not take medication suggests that his symptoms do not rise to the severity required by the DC 9411.

The Board notes that no medical source of record, including Dr. L., has indicated that the Veteran experiences total occupational and social impairment.  The Board finds that the Veteran still retains some occupational and social functioning, with reduced reliability and productivity, consistent with an evaluation of 50 percent.  

With regard to an evaluation of 100 percent for PTSD, the Board notes that this evaluation is warranted only by total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting oneself or others, disorientation to time or place, inability to perform activities of daily living (including basic hygiene), or memory loss for names of close relatives, occupation, or one's own name.  

Although the Veteran has reported paranoid beliefs in VA treatment sessions and examinations, the VA treating and examining sources have still noted that the Veteran does not experience delusions or hallucinations during the period at issue.  The Veteran was assessed with paranoid delusions in April 2009, prior to the period on appeal, but not thereafter.  Dr. L. characterized the Veteran's reported flashbacks as "delusions or hallucinations" in his DBQ, and the Veteran did report "acting or feeling as if the traumatic event were recurring" at his July 2012 VA examination; this is a diagnostic criterion which can include flashbacks.  Moreover, the Veteran's chiropractor indicated in July 2011 that he experiences flashbacks.  However, flashbacks in themselves are not necessarily hallucinations or delusions, nor persistent hallucinations or delusions.  No delusions or hallucinations were found at the Veteran's March 2010 VA examination,  August 2010 treatment session, or July 2012 VA examination.  Significantly, the March 2010 VA examination report noted that the Veteran experiences recollections of war zone events as an Axis IV symptom, and the July 2012 examination report also noted such symptoms; neither report found the Veteran's recollections to be delusional or hallucinatory.

No treating or examining source has indicated that the Veteran poses a persistent danger to himself or others, including Dr. L.  The Veteran reported a fear of hurting his wife in April 2009, but has not reported these thoughts to treating practitioners subsequent to April 2009.  The VA examiner of July 2012 did not find that the Veteran poses a persistent danger to himself or others, and also noted that the Veteran and his wife continued to live and travel together.

The Veteran has been oriented to person, place and time on VA compensation and treatment examinations.  While the Veteran has reported memory loss, he has not evidenced memory loss for names of close relatives, his own occupation, or own name, nor comparable memory loss.  On memory testing in March 2010, the Veteran showed mild impairment in delayed recollection, but none in immediate recall; memory testing in July 2012 found no memory impairment.  

No evidence in the record suggests that the Veteran engages in grossly inappropriate behavior, and the Board notes that both the July 2012 VA examination report and Dr. L.'s November 2012 DBQ denied that the Veteran engages in grossly inappropriate behavior.

With regard to the weight to assign to medical opinions, the Court has held that "[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches . . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [BVA as] adjudicators." Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

The Veteran's spouse asserted in February 2010 that, based upon her experience as a psychiatric nurse, the Veteran experiences "severe" PTSD symptoms.  The Board has carefully considered the professional opinion of the Veteran's spouse.  However, an evaluation of 50 percent contemplates occupational and social impairment that cause reduced reliability and productivity, caused by symptoms that include those reported by the Veteran and his spouse.

The Board has very carefully considered the November 2012 opinion of private psychiatrist Dr. L., who found that the Veteran's service-connected PTSD resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, and thinking and/or mood.  In addition to PTSD symptoms contemplated within the criteria for an evaluation of 50 percent for PTSD, Dr. L. found that the Veteran experiences symptoms associated with an evaluation of 70 percent, including inability to establish and maintain effective relationships, suicidal ideation, obsessional rituals which interfere with daily routines, impaired impulse control (such as unprovoked irritability with periods of violence), and difficulty in adapting to stressful circumstances (including work or a work-like setting).  Dr. L. also indicated that the Veteran experiences symptoms associated with an evaluation of 100 percent, including memory loss for the names of close relatives, the Veteran's own occupation, or his own name, persistent delusions or hallucinations (described by Dr. L. as flashbacks),  and intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene).  Dr. L. ascribed a GAF of 35 to the Veteran, and noted that his job prospects were poor.

The evidentiary basis of Dr. L's opinion is unclear.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.")  Dr. L. listed the evidence he reviewed as "review of appeals," without specificity or elaboration.  Dr. L. did observe that the Veteran has participated in VA groups, undergone unspecified medical evaluation, and was exposed to combat, but it is unclear whether Dr. L. actually reviewed treatment records, or only reviewed Veteran statements concerning these records.  The opinion contains no reference to specific findings or evidence within the medical record, nor any discussion of the much milder findings on VA PTSD examinations of April 2008, March 2010, or July 2012.  Nor does Dr. L.'s opinion clearly indicate that he conducted a thorough mental status evaluation while examining the Veteran; while the July 2012 VA examiner recorded detailed observations of the Veteran's orientation, memory, language use, appearance, and organization of thought, in addition to the check-box findings within the DBQ, Dr. L. reached findings only regarding those symptoms listed as diagnostic and rating criteria in check-box form.  

Moreover, Dr. L's opinion is inconsistent with the other medical evidence of record.  As discussed above, Dr. L's GAF score of 35 is quite different from those reflected in the Veteran's treatment and examination records.  These GAF scores have ranged from 51 to 60 during the period on appeal, which represents moderate symptoms.  (A GAF of 45 was assigned in April 2009, prior to the period on appeal).  In contrast, a GAF of 35 represents serious symptoms, with behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g. stays in bed all day, no job, home or friends).  See Diagnostic and Statistical Manual of Mental Disorders, 4th ed., American Psychiatric Association (DSM-IV).  It is unclear that Dr. L. was aware of the conflicting GAF findings in the record, and he certainly did not address or explain the difference between these and his own finding.  

Most significantly, Dr. L. has made factual findings that are flatly contradicted by the record.  As discussed above, the Veteran has not reported losing the memory of his name or occupation, or the names of close relatives, or comparable memory loss, during the period on appeal and indeed his lay statements during the course of the appeal reflect that he has retained knowledge of such information.  The Veteran has consistently denied hallucinations and delusions.  The Veteran has consistently denied engaging in violence and per his own lay statements and those of his spouse and daughter he actively withdraws and avoids any form of confrontation.  In fact his daughter wrote that he "completely avoids conflict,[sic] (to the extreme)."  The Veteran has not been unable to maintain effective relationships; rather, he has been married to the same woman for more than thirty years, and reported at his July 2012 examination that he and his wife maintain a friendship with another couple.  In March 2010, the Veteran reported that he and his spouse hosted Bible study gatherings in their home.  Moreover, the Veteran maintains a relationship with his spouse and stepdaughter.  

Moreover, the July 2012 VA examination, and August 2012 claims file review, were very close in time to Dr. L's opinion, and found that the Veteran's PTSD symptoms would cause only occasional and intermittent occupational impairment.  GAF was assessed at 60.  Unlike the findings of Dr. L., the findings of the July 2012 VA examiner were similar to those of contemporaneous treatment notes.  This is of particular significance insofar as the July 2012 VA examiner did not review the claims file until August 2012; the VA examiner's opinion correctly anticipated the findings in the treatment record.  The July 2012 examination findings had an explicitly stated basis in a thorough mental status examination, including attention, memory, and language testing, and a PTSD checklist administration (PCL-M).  The Board also finds it significant that the July 2012 VA examiner's findings were consistent with the relatively active lifestyle described by the Veteran on examination, both in March 2010 and July 2012.     

For the foregoing reasons, the Board places great weight upon the VA PTSD examination report of July/August 2012, and little weight upon the DBQ prepared by Dr. L. in November 2012.  The Board emphasizes that it is not finding that check-box opinions cannot be reliable or credible; however, in this particular case, Dr. L. has produced check-box findings largely at odds with other medical findings of record during the period on appeal, with almost no rationale or stated basis for these findings.  On these particular facts, the bare-bones nature of Dr. L.'s report makes it less credible than the contemporaneous VA examination.

The Board also places great weight upon the VA PTSD examination report of March 2010.  This report was based upon an examination including a clinical interview and mini-mental-status testing, as well as review of the claims file.  The Veteran had a nearly perfect score on mental status examination, and was assessed with a GAF of 55.  The Board notes that the findings in this exam were similar to subsequent evaluations in the course of treatment, which had only moderate clinical findings. 

The Board has considered the July 2011 letter submitted by the Veteran's chiropractor.  Dr. B. indicated that, based upon her knowledge of the Veteran's medical history, personal life, and circumstances, her professional opinion was that PTSD symptoms had limited the Veteran's social life, mental well-being, and financial future.  Dr. B. also related the Veteran's assertion that he was unable to perform home maintenance due to lack of concentration, experienced panic attacks, and felt isolated.  The Board notes that Dr. B's findings, as well as the specific PTSD symptoms listed in her letter, are contemplated within the Veteran's evaluation at 50 percent.  

After consideration of the foregoing, the Board finds that the Veteran's level of occupational and social impairment due to PTSD symptoms does not more nearly approximate the next higher 70 percent rating criteria under Diagnostic Code 9411, nor the 100 percent criteria.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

The Board has also evaluated the possibility of remand for an extraschedular rating.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366   (Fed. Cir. 2009). 

The Board finds that the symptomatology and impairment caused by the Veteran's PTSD is specifically contemplated by the schedular rating criteria.  Considering the lay and medical evidence, the Veteran's PTSD has manifested in symptoms that are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  Additionally, he has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Thus, the Board finds that the criteria for remand for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  However, as discussed in the remand portion of this decision, the Board finds that further development is required with regard to the Veteran's entitlement to TDIU on an extraschedular basis.


ORDER

An evaluation in excess of 50 percent for PTSD is denied.


REMAND

The Veteran asserts entitlement to a TDIU.  VA regulations provide a TDIU rating may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the VA, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent disability or more.  38 C.F.R. § 4.16(a). 

The Veteran's service-connected PTSD is evaluated at 50 percent.  The Veteran is also service-connected for tinnitus, evaluated at 10 percent, and for bilateral hearing loss with a noncompensable rating.  The Veteran's combined rating is 60 percent.  Therefore, the Veteran does not meet the schedular requirements for TDIU.

However, 38 C.F.R. § 4.16(b) provides that all veterans who do not meet the schedular criteria for TDIU but are otherwise unable to secure and follow substantially gainful occupation by reason of service-connected disabilities shall be referred to the Director, Compensation and Pension Service, for consideration of an extra-schedular rating of unemployability.

In this case, the Veteran asserts that his service-connected PTSD has rendered him unable to secure or follow a substantially gainful occupation. 

The claims file includes evidence suggesting that the Veteran's service-connected PTSD has rendered him unemployable.  For example, a July 2011 letter from the Veteran's private chiropractor indicated the Veteran had not held regular employment while being treated with her office, and was unable to perform home maintenance due to an inability to concentrate.  A February 2010 written statement from the Veteran's spouse indicates that, although the Veteran assisted in operating their Bed and Breakfast, he would experience an anxiety attack if he had to cook breakfast for more than one person, and had to be reminded repeatedly to perform simple tasks; the Veteran's spouse opined that he would have been fired from any other establishment.  In her February 2010 and July 2011 statements, the Veteran's spouse indicated that the Veteran's PTSD symptoms had led him to quit jobs, or be fired from them, on dozens of occasions.  In November 2012, an opinion from private psychiatrist Dr. L. indicated that the Veteran's PTSD symptoms caused occupational and social impairment with deficiencies in most areas of functioning, and that the Veteran has poor job prospects.

Based on the evidence suggesting the Veteran is unable to secure and follow a substantially gainful occupation due to his service-connected PTSD, remand for referral of extraschedular TDIU is required.

Moreover, the Board notes that the Veteran has not yet provided the detailed employment information ordinarily collected through an application for increased compensation based on unemployability (VA Form 21-8940).  The Board notes that the Veteran has not been provided with VCAA notice of the requirements for a TDIU claim, nor a VA Form 21-8940.  Upon remand, the Veteran should be provided such notice, as well as an opportunity to complete a VA Form 21-8940.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran appropriate notice pursuant to the Veterans Claims Administration Act (VCAA) regarding his claim for TDIU. In addition, provide the Veteran with a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information.  The Veteran should be provided an appropriate amount of time to respond to the VCAA notice and complete the VA Form 21-8940. 

2.  After conducting any warranted development, refer the Veteran's claim to TDIU to the Director, Compensation and Pension Service, for consideration of an extra-schedular TDIU award.  This referral should include a full statement of the Veteran's service-connected disability, as well as his employment, educational, and medical histories.

3.  Thereafter, re-adjudicate the appeal.  If the appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case, and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


